Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Office Action
Claims 1, 3-6, 8-10, 12-14, 21-24, and 31-35 are pending in this case.
Claims
Claim Amendments filed on 11/23/2020 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
Terminal Disclaimer has been filed.
			Reasons for Allowance
Claims 1, 3-6, 8-10, 12-14, 21-24, and 31-35 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 11/23/2020 persuasive.
Minh (US 20130103667) – Minh teaches retrieving social media data segments and discerning polarity data. However, it does not explicitly teach other limitations from the independent claims.
Sastri et al. (US 20130073480) – Sastri teaches determination of tonality. However, it does not explicitly teach other limitations from the independent claims.
Shilman et al. (US 20090319342) – Shilman teaches determining topic and polarity scores. However, it does not explicitly teach other limitations from the independent claims.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner

Dated: 03/27/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156